Case 1:03-md-01570-GBD-SN Document 5657 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

03-md-1570 (GBD)(SN)
In re Terrorist Attacks on September 11, 2001
ECF Case
This document relates to: 19-cv-44 (GBD)(SN)
Prior, et al. v. The Islamic Republic of fran ECF Case

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEVALF OF
PRIOR PLAINTIFFS IDENTIFIED AT EXHIBIT A

(PRIOR HD)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Prior, et al. v. The Islamic Republic of Iran, Case No. 19-cy-
44 (GBD\(SN), who are each the estate of a victim of the terrorist attacks on September 11, 2001
who was killed either on September 11, 2001 or in the immediate aftermath of September 11, 2001,
and the Judgment by Default for liability only against the Islamic Republic of Lran entered on
September 6, 2019 (ECF No. 5088), together with the entire record in this case, it is hereby,

ORDERED that service of process was effected upon The Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Prior, et al. v. The Islamic Republic of Iran, Case No. 19-cv-44 (GBD)(SN), as
identified in the attached Exhibit A, who are each the estate of a victim of the terrorist attacks on
September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit A; and

it is

 
Case 1:03-md-01570-GBD-SN Document 5657 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in the expert reports attached as Exhibit B to the
Eubanks Declaration, dated January 15, 2020 (and identified in Exhibit A), are awarded economic
damages as set forth in Exhibit A and as supported by the expert reports and analyses submitted
by Dr. Stan V. Smith as Exhibit B to the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Prior Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York so

— —_—FE8°D-5 2n29

   
 

, 8 Dona

RGF. DANIELS
ed States District Judge

 
 

 

T Jo [ a8eq

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

OOSTOTPEOSTL $ | OO'SZEIPER6 §$ 00°000°000'ST ¢ STV.LOL
oo'c00'000'Z S ooo00'o00'Z «= ueny nyzue A Apury 6
Oo'LPs9L0°09 «= $ | OO'LPR‘OLOTRS «= o0'000°000'% = $ Ipyedry surely paqoy g
00°000'000°Z $ 00°000°000'T = $ wel eyneyy| L
00°062°ST7L'L $| a0 067 sSzL.s = oo7000°000°% = § WOUHIS t neg 9
OOSLETSSOT «= $ | OO'OLETTRS‘BT §¢ 000000007 = S$ ZONSIIpoYy “a AIOS9INy ¢
00°000°000°Z § 00'°000‘000°Z 3Uu0T "A uaydays v
OO'Por'sIZ‘OI $ | oo rer'sIs’s ¢ 00°000°000'% = If auLy ‘a qUSOUT A, ¢
00°000°000'7 $ oo'000°000°% = ¢ Togqin TuAy eiqeq|
00'8PrESEL‘S $| 008PreseLs = § oo 000.000. ¢ I Isupiery ycosor ASATeH I

4 | FAVYN LSVI AVN LSal

S TAVN XITGC0A

= | S.ANTQHOaAd S.INACAIAG #

a

= 11/6 S.INAGIOA 11/6 IVé

V LISTHXa

 

TJOT 862d OZ/ST/TO Paid T-2599¢ UaWINI0g NS-dg9-0/STO-PW-E0:T asey

 
